                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

JOHN M. KETNER and FORGEDALE        :
TRADING, LLC,                       :
                Plaintiffs,         :
                                    :
            v.                      :                          No. 5:20-cv-6360
                                    :
GREGORY S. WIDELL, ROBINSON         :
DELAWARE HOLDINGS, INC. d/b/a       :
ROBINSON TECHNICAL PRODUCTS :
CORPORATION, INWELD                 :
CORPORATION, and ROBINSON           :
TECHNICAL PRODUCTS, INC.,            :
                  Defendants.        :
____________________________________

                                           OPINION

     Defendants’ Motion to Dismiss Plaintiffs’ Complaint, ECF No. 10—GRANTED, in part

Joseph F. Leeson, Jr.                                                                 July 6, 2021
United States District Judge

I.       INTRODUCTION


         This case involves claims arising out of a business venture between Plaintiff John Ketner

and Defendant Gregory Widell. The parties created a company to develop and sell a product line

of welding equipment. Ketner alleges, among other things, that Widell violated the federal

Racketeer Influenced and Corrupt Organizations (“RICO”) statute by diverting funds from their

joint venture into his personal accounts. Plaintiffs filed suit in this Court by invoking jurisdiction

under both 28 U.S.C. § 1331 and 28 U.S.C. § 1332. Defendants now move to dismiss Plaintiffs’

Complaint pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(b)(1).




                                                  1
                                               070621
II.     BACKGROUND

        A.     Facts Alleged in the Complaint 1

        In 2011, Plaintiff Ketner discussed pursuing a joint business venture to develop a new

product line of welding equipment with Defendant Widell and Widell’s business partner

Timothy Cachia. Compl., ECF No. 1., ¶ 28. Specifically, they discussed the development and

sale of a product line of tools, safety equipment, and other welding related supplies under the

name “Coplay Norstar” (“CN”) which, at the time, was merely a brand name and had no formal

corporate existence. Id. ¶ 31. Ketner, Widell, and Cachia agreed that Inweld, the public face of

an umbrella entity owned by Mr. Widell and Mr. Cachia on a 50-50 basis, would oversee CN. Id.

¶ 29.

        In 2013, Ketner began working with Inweld to develop the CN product line. To do this,

Mr. Ketner began traveling abroad to source and develop the CN product line. Id. ¶ 33. Later that

year, Inweld began marketing and selling products under the Coplay Norstar designation. Id. ¶

34.

        Several years later, a formal agreement was drafted which established that ownership of

CN would be split equally between Ketner’s corporation, Forgedale Trading, LLC (“Forgedale”),

and Widell’s corporation, Robinson Delaware Holdings, Inc. (“RHD”). Id. ¶ 39. This agreement

provided that Ketner would be the manager of CN and was granted “all powers necessary to

carry on the ordinary, everyday business of [CN],” that business being described as “[t]he



1
        These allegations are accepted as true, with all reasonable inferences drawn in Plaintiffs’
favor. See Lundy v. Monroe Cty. Dist. Attorney’s Office, No. 3:17-CV-2255, 2017 WL 9362911,
at *1 (M.D. Pa. Dec. 11, 2017), report and recommendation adopted, 2018 WL 2219033 (M.D.
Pa. May 15, 2018). However, neither conclusory assertions nor legal contentions need be
considered by the Court in determining the viability of Plaintiffs’ claims. See Brown v. Kaiser
Found. Health Plan of Mid-Atl. States, Inc., No. 1:19-CV-1190, 2019 WL 7281928, at *2 (M.D.
Pa. Dec. 27, 2019).
                                                2
                                             070621
manufacture and wholesale distribution of products for the welding industry including welding

machines, plasma machines, clamps, hand tools, helmets, gas apparatus, carts, hand tools, and

other items used in the welding industry.” Id. ¶ 40.

       From its creation, Inweld maintained much of CN’s back-office operations including

serving as a conduit for payment for CN products. Id. ¶ 44. Ketner alleges that CN’s finances

were clouded by the fact that Widell and Cachia were taking “consulting fees” from CN’s

revenues without segregating on Inweld’s balance sheet what portion of those fees was related to

work for Inweld and what portion was related to work for CN. Id. ¶ 45. Ketner further alleges

that CN’s finances were also clouded by Inweld’s operation of MasterWeld which also included

line charges for Widell and Cachia’s consulting fees, fees that were never apportioned among

Inweld, MasterWeld, and CN. Id. ¶ 46.

       Ketner alleges that he repeatedly insisted on transparency from Inweld and Widell about

the accounting for CN’s operations, however Widell was not forthcoming with details and was

generally non-responsive to Ketner’s inquires. Id. ¶ 48. Moreover, Ketner states that his

corporation, Forgedale, which owned 50% of CN, was entitled to distributions under the parties’

agreement. Id. ¶ 50. Still, absent an accounting of what funds Inweld believed it was due for its

back-office support operation, Forgedale could not know whether CN was profitable and

whether a distribution was due. Id. ¶ 52.

       In response to Ketner’s repeated inquiries, Widell gave Ketner a $20,000.00 payment

from the entity which owned the real estate in Coplay, Pennsylvania on which Inweld’s and

CN’s Pennsylvania operations were located. Id. ¶ 50. This was to be the only distribution made

relative to Forgedale’s interest in CN, although the payment did not come from CN and was not

made payable to Forgedale—it was made payable to Ketner. Id.



                                                 3
                                              070621
       Through 2016 and most of 2017, Ketner acted in his capacity as manager of CN

collecting his salary and receiving reimbursement for his expenses. Id. ¶ 51. Throughout this

period, Widell would not permit Ketner to review CN’s finances. Id. ¶ 52. Other than knowing

how much goods cost and how much was deemed to be CN’s profit, Ketner was unaware what

Inweld’s costs were to operate CN including the cost of Widell and Cachia’s consulting fees. Id.

       Ketner did know what products cost to procure and at what price they were being sold.

Id. ¶ 54. Ketner contends that the margins were high enough across the product line that, after

applying reasonable operating expenses, there should have been significant profits. Id. Even so,

CN was merely breaking even, and no distributions were being made. Id. Widell continued to

refuse to provide Ketner with any information regarding Inweld’s expenses to operate CN. Id. ¶

55. Several times, Mr. Ketner, both in his individual capacity and in his capacity as the sole

member of Forgedale, demanded to meet with Widell and RDH regarding Ketner’s

compensation, but such demands were refused. Id. ¶ 59.

       On October 23, 2019, Widell presented Ketner with a letter on Inweld letterhead stating it

was terminating Ketner’s employment with Inweld. Id. ¶ 62. The same letter advised Ketner that

RDH would also be terminating the 2015 Agreement. Id. Ketner alleges that since October 2019,

Inweld has commandeered the CN business and its inventory which is housed in Inweld

warehouses in Coplay, Pennsylvania, Houston, Texas, and Oakland, California. Id. ¶ 64.

Additionally, Ketner alleges that Inweld has rebranded Coplay Norstar products under the brands

ArcUnion, Fahrenheit, and others, bringing products into the United States market which were

previously sold under the CN mark. Id. ¶ 65. Inweld has also bought CN products under the CN

name, including $65,000.00 of welding products with Weihai Maxpower Group, a long-term CN

supplier. Id. ¶ 66. Inweld also continues to sell welding products under the CN name. Id. ¶ 68.



                                                 4
                                              070621
       B.      Procedural Background

       On December 18, 2020, Ketner and Forgedale Trading, LLC commenced suit with the

filing of the Complaint against Defendants Gregory Windell, Coplay Norstar, LLC, Inweld

Corporation, Robinson Delaware Holdings, Inc. d/b/a Robinson Technical Products Corporation,

and Robinson Technical Products, Inc. See ECF No. 1. On February 19, 2021, Defendants

moved to dismiss Plaintiffs’ Complaint for failure to state a claim upon which relief could be

granted and for lack of subject matter jurisdiction. See ECF No. 10. On April 8, 20201, this

Court dismissed the complaint, without prejudice pursuant to Federal Rule of Civil Procedure

4(m) as to Defendant Coplay Norstar, LLC, for Plaintiffs’ failure to timely file proof of service.

See ECF No. 19.

III.   LEGAL STANDARDS & APPLICABLE LAW

       A.      Motions to Dismiss Under Rule 12(b)(6) – Legal Standard 2

       Under Rule 12(b)(6), a court must “accept all factual allegations as true [and] construe

the complaint in the light most favorable to the plaintiff.” Phillips v. Cnty. of Allegheny, 515 F.3d

224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir.

2002)) (internal quotation marks omitted). Only if “the ‘[f]actual allegations . . . raise a right to

relief above the speculative level’” has the plaintiff stated a plausible claim. Id. at 234 (quoting




2
        The Third Circuit explained as follows regarding the proper mechanism for making
determinations of “standing” to assert a civil RICO claims: “While we have designated section
1964(c) as the ‘standing’ provision of RICO, see Brokerage Concepts, Inc. v. U.S. Healthcare,
Inc., 140 F.3d 494, 520–21 (3d Cir. 1998), we point out that our method of analysis in prior cases
has been to consider issues of RICO and antitrust standing in the context of reviewing motions to
dismiss pursuant to Rule 12(b)(6), despite the fact that the ‘injury to business or property’ and
proximate causation requirements are considered aspects of the plaintiff's ‘standing’ to sue
under section 1964(c) of RICO . . . .” Maio v. Aetna, Inc., 221 F.3d 472, 482 (3d Cir. 2000).
The Court therefore limits its analysis of Plaintiffs’ “standing” under RICO to a review of the
relevant allegations under the Rule 12(b)(6) standard.
                                                  5
                                               070621
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Importantly, “the tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions.” Id. As the Supreme Court has observed,

“whether a complaint states a plausible claim for relief . . . [is] a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Id. The

defendant bears the burden of showing that a plaintiff has failed to state a claim upon which

relief can be granted. See Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005) (citing Kehr

Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).

        “In deciding a Rule 12(b)(6) motion, a court must consider only the complaint, exhibits

attached to the complaint, matters of public record, as well as undisputedly authentic documents

if the complainant’s claims are based upon these documents.” Mayer v. Belichick, 605 F.3d 223,

230 (3d Cir. 2010). Additionally, “a document integral to or explicitly relied upon in the

complaint may be considered.” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426

(3d Cir. 1997) (internal quotations omitted).

        B.      RICO Standing – Legal Principles

        Before the Court considers the sufficiency of a plaintiff’s RICO claims under 18 U.S.C. §

1962, it must address the threshold question of the adequacy of the pleadings as they relate to

RICO standing under § 1964(c). See Brokerage Concepts, Inc. v. U.S. Healthcare, Inc., 140 F.3d

494, 520–21 (3d Cir. 1998) (explaining that § 1964(c) sets forth the “standing requirement”

applicable to suits brought under RICO). To bring a civil RICO claim, a plaintiff must allege two

statutory elements to confer standing: (1) that she suffered an injury to her “business or



                                                   6
                                                070621
property”; and (2) that her injury was proximately caused by the defendants’ violation of § 1962.

18 U.S.C. § 1964(c); see also Maio v. Aetna, Inc., 221 F.3d 472, 482–83 (3d Cir. 2000).

       The Third Circuit has explained that an injury to business or property requires “a concrete

financial loss and not mere injury to a valuable intangible property interest.” Maio, 221 F.3d at

483; see Interfaith Cmty. Org. v. Honeywell Int'l, 399 F.3d 248, 254 (3d Cir. 2005) (explaining

that in order to have standing, a plaintiff must first demonstrate with particularity that she has

suffered a concrete injury-in-fact); cf. Anjelino v. New York Times Co., 200 F.3d 73, 88 (3d Cir.

1999) (”Courts assess whether a party has established injury-in-fact, causation, and redressability

by considering whether the alleged injury falls within the ‘zone of interests’ that the statute or

constitutional provision at issue was designed to protect . . . .”). The injury alleged must “be an

ascertainable out-of-pocket loss.” FL Receivables Trust v. Bagga, Civ. A. No. 03–5108, 2005

WL 563535, at *3 (E.D. Pa. March 8, 2005) (citing Maio, 221 F.3d at 483–84); see also Walter

v. Palisades Collection, LLC, 480 F. Supp. 2d 797, 804 (E.D. Pa. 2007) (finding that injury to

business or property requirement may be satisfied by allegations of actual monetary loss, i.e., an

out-of-pocket loss). Equally important, “an injury that is speculative or contingent on future

events does not confer RICO standing.” FL Receivables Trust, 2005 WL 563535, at *4 (citing

Maio, 221 F.3d at 495). 3




3
        It is well-established that injuries to goodwill and reputation are not only speculative but
are simply not the types of injuries compensable under RICO. Knit With v. Knitting Fever, Inc.,
CIV.A. 08–4221, 2012 WL 2938992, at *10 (E.D. Pa. July 19, 2012) (citing Advanced Oral
Techs., LLC v. Nutres Research, Inc., No. Civ.A. 105303, 2011 WL 198029, at *7 (D.N.J. Jan.
20, 2011)); see also Maio, 221 F.3d at 483 (holding that allegations of damage to such
“intangible property interest[s]” are insufficient as a matter of law); Hamm v. Rhone–Poulenc
Rorer Pharms., Inc., 187 F.3d 941, 954 (8th Cir. 1999) (“Damage to reputation is generally
considered personal injury and thus is not an injury to ‘business or property’ within the meaning
of 18 U.S.C. § 1964(c).”); Parker v. Learn Skills Corp., 530 F. Supp. 2d 661, 678 (D. Del. 2008)
(“Claimed losses to ‘goodwill’ and ‘business reputation,’ in addition to being highly speculative,
                                                  7
                                               070621
       Section 1964(c) also requires that a plaintiff plausibly allege that his injury was

proximately caused by the defendant's violation of § 1962. 18 U.S.C. § 1964. To state a civil

claim under RICO, the plaintiff must allege that a RICO predicate offense “not only was a ‘but

for’ cause of his injury, but was the proximate cause as well.” Hemi Grp., LLC v. City of New

York, 559 U.S. 1, 9 (2010) (citing Holmes v. Sec. Inv. Prot. Corp., 503 U.S. 258, 268 (1992)).

Thus, “[w]hen a court evaluates a RICO claim for proximate causation, the central question it

must ask is whether the alleged violation led directly to the plaintiff’s injuries.” Anza v. Ideal

Steel Supply Corp., 547 U.S. 451, 461 (2006); see also Hemi, 559 U.S. at 9 (citing Holmes, 503

U.S. at 268 (holding that proximate cause requires “some direct relation between the injury

asserted and the injurious conduct alleged”)). A link that is “too remote,” “purely contingent,” or

“indirec[t]” is insufficient. Hemi, 559 U.S. at 9 (citing Holmes, 503 U.S. at 268).

       “[T]o make a determination about proximate causation, the court considers three factors:

(1) the directness of the injury; (2) the ease of apportioning damages among other plaintiffs

affected by the alleged violation; and (3) the possibility that others, more directly injured, could

vindicate the claim.” Schrager v. Aldana, 542 F. App’x 101, 103–04 (3d Cir. 2013). The Third

Circuit has explained that “[t]he more difficult it is to distinguish between the effects of the

defendants’ legitimate activities and their alleged racketeering actions on the plaintiffs, the more

likely we are to conclude that proximate causation is lacking.” Callahan v. A.E.V., Inc., 182 F.3d

237, 263 (3d Cir. 1999).

       It is well established that “[i]ndirect or derivative harms to a shareholder do not confer

RICO standing.” Penn Mont Securities v. Frucher, 502 F. Supp. 2d 443, 466-67 (E.D. Pa.




are not the type of to “goodwill and reputation are not only speculative, but are simply not the
types of injuries compensable under RICO.”)
                                                  8
                                               070621
2007). 4 Whether a suit is derivative or direct “is drawn from the face of the complaint.” In re

SemCrude, L.P., 796 F.3d 310, 317 (3d Cir. 2015). To determine whether a suit is derivative the

court must determine “(1) who suffered the alleged harm (the corporation or the suing

stockholders, individually); and (2) who would receive the benefit of any recovery or any other

remedy (the corporation or the stockholders, individually).” Penn Mont Securities, 502 F. Supp.

2d at 458 (quoting Tooley v. Donaldson, Lufkin & Jenrette, 845 A.2d 1031, 1033 (Del. 2004)).

       C.      RICO Prima Facie Case – Legal Principles

       Although RICO provides several different types of claims for civil liability, the following

elements are common to all RICO causes of action: (1) a pattern of racketeering activity, (2) a

culpable person, (3) an enterprise, (4) the requisite mental state, and (5) an effect on interstate

commerce. See Agency Holding Corp. v. Malley-Duff & Assocs., Inc., 483 U.S. 143, 154 (1987).

Additionally, where a RICO claim is grounded in fraud the plaintiff must meet the heightened

pleading requirements of Fed. R. Civ. P. 9(b), requiring that “[i]n alleging fraud or mistake, a

party must state with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ.

P. 9(b). See, e.g., State Farm Mut. Auto. Ins. Co. v. Ficchi, No. CIV.A. 10-555, 2011 WL

2313203, at *4 (E.D. Pa. June 13, 2011).

               1.      Pattern of Racketeering Activities

       RICO broadly defines “racketeering activity” to include the gcarrying out one of the

many predicate acts listed in the statute 18 U.S.C. § 1961(1). A single predicate act of

racketeering is not enough to impose RICO liability. Instead, a plaintiff must plead and prove a



4
        See e.g., Amos v. Franklin Fin. Servs. Corp., No. 1:CV-10-1285, 2011 WL 5903875, at
*6 (M.D. Pa. Nov. 22, 2011) (dismissing RICO claims by shareholders for want of causation
upon finding their injuries were derivative of harm to corporate entity), aff’d 509 Fed. Appx. 165
(3d Cir. 2013); Penn Mont Securities v. Frucher, 502 F. Supp. 2d 443, 466-67 (E.D. Pa. 2007)
(“Indirect or derivative harms to a shareholder do not confer RICO standing.”).
                                                  9
                                               070621
“pattern” of predicate acts. Id. These predicate acts form the basis of any RICO claim and

include various fraud-related offenses and other federal and state crimes, such as bribery,

counterfeiting, money laundering, gambling, obstructing justice, murder, kidnapping, robbery,

and extortion. Id. Notably, a plaintiff need not demonstrate that the RICO defendant was

convicted of the predicate act to prevail on a RICO claim. Sedima, S.P.R.L. v. Imrex Co., 473

U.S. 479, 488-93 (1985) (“[R]acketeering activity consists not of acts for which the defendant

has been convicted, but of acts for which he could be.”).

       RICO requires a plaintiff to show that the defendant committed at least two predicate acts

of racketeering in a ten-year period. 18 U.S.C. § 1961(5). As the United States Supreme Court

has explained, “Section 1961(5) concerns only the minimum number of predicates necessary to

establish a pattern; and it assumes that there is something to a RICO pattern beyond simply the

number of predicate acts involved.” H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 237-39 (1989).

Thus, a plaintiff must show that the racketeering activity or predicate acts were more than

“sporadic.” Id. A plaintiff can establish a pattern of racketeering by showing that the predicate

acts are related and pose or amount to a threat of continued criminal activity. H.J. Inc. v. Nw.

Bell Tel. Co., 492 U.S. 229, 239 (1989). 5




5
        To establish the predicate acts are related a plaintiff can try to demonstrate either closed-
ended continuity or open-ended continuity. Closed-ended continuity requires the plaintiff to
show a series of related predicate acts extending over a substantial period of time. When
determining whether a time period is “substantial,” courts typically tend to be conservative. See
Tabas v. Tabas, 47 F.3d 1280, 1294 (3d Cir. 1995); Kehr Packages, Inc. v. Fidelcor, Inc., 926
F.2d 1406, 1413 (3d Cir. 1991). Open-ended continuity requires the plaintiff to show, based on
the nature of the enterprise and predicate acts alleged, that there was a threat of continuing
criminal activity extending indefinitely into the future. The threat must extend beyond the period
when the predicate acts were performed. See Tabas, 47 F.3d at 1295.
                                                10
                                              070621
               2.      Culpable Person

       RICO requires a plaintiff to identify a culpable person who violated or conspired to

violate the statute. RICO defines a “person” as “any individual or entity capable of holding a

legal or beneficial interest in property.” 18 U.S.C. § 1961(3). For purposes of a RICO claim, an

individual or a corporation can qualify as a culpable person. See Cedric Kushner Promotions,

Ltd. V. King, 533 U.S. 158, 159 (2001).

               3.      Enterprise

       The RICO statute defines “enterprise” as “any individual, partnership, corporation,

association, or other legal entity, and any union or group of individuals associated in fact

although not a legal entity.” 18 U.S.C. § 1961(4). A court assessing whether a plaintiff has

demonstrated the existence of an enterprise typically looks at whether the alleged enterprise: (1)

constitutes an association-in-fact enterprise, and (2) is a distinct, separate entity from the

culpable person. Id.

       The Supreme Court has explained that “an association-in-fact enterprise is ‘a group of

persons associated together for a common purpose of engaging in a course of conduct.’” Boyle v.

United States, 556 U.S. 938, 944-46 (2009) (quoting United States v. Turkette, 452 U.S. 576, 583

(1981)). See also, Irish v. Ferguson, 970 F. Supp. 2d 317, 344 (M.D. Pa. 2013). To assert an

alleged enterprise constitutes an association-in-fact enterprise, a plaintiff must allege three

things: (1) a group of persons associated together for a common purpose; (2) a relationship

among those associated with the enterprise; and (3) longevity sufficient to permit those

associated with the enterprise to pursue the enterprise's purpose. Boyle, 556 U.S. at 944-46.




                                                 11
                                               070621
               4.      Mental State

       To prevail on a RICO claim, a plaintiff generally must show that each defendant

possessed the required mental state to commit the underlying predicate offense. 18 U.S.C. §

1962. This typically means that each defendant intended to engage in the predicate acts, with

actual knowledge that the conduct was illegal. See e.g., Walters v. McMahen, 684 F.3d 435, 440-

41 (4th Cir. 2012); Edwards v. Prime, Inc., 602 F.3d 1276, 1293 (11th Cir. 2010).

               5.      Effect on Interstate Commerce

       Finally, a RICO claim must have some nexus to or otherwise affect interstate or foreign

commerce. See 18 U.S.C. § 1962. The statute requires that the activity of the enterprise, rather

than each predicate act of racketeering, have some effect on interstate commerce. Chambers Dev.

Co. v. Browning-Ferris Indus., 590 F. Supp. 1528, 1535 (W.D. Pa. 1984). Courts have held that

“nexus of the enterprise to interstate or foreign commerce, albeit minimal must be shown.” Id.

(citing United States v. Rone, 598 F.2d 564, 573 (9th Cir.1979), cert. denied 445 U.S. 946

(1980)).

IV.    ANALYSIS

       A.      Plaintiffs have failed to sufficiently allege proximate causation; they have
               failed to establish standing to pursue civil RICO claims as a result

       “When a court evaluates a RICO claim for proximate causation, the central question it

must ask is whether the alleged violation led directly to the plaintiff’s injuries.” Anza, 547 U.S. at

461. The United States Supreme Court has explained that “[a] central element of proximate

cause is showing some direct relation between the injury asserted and the injurious conduct

alleged.” Holmes v. Sec. Inv. Prot. Corp., 503 U.S. 258, 268 (1992). See also Penn Mont

Securities, 502 F. Supp. 2d at 467 (“This Court has already ruled that these injuries are derivative

or otherwise non-actionable . . . . Under this same analysis, these injuries do not confer standing

                                                 12
                                               070621
on [Plaintiff] PennMont for any of its RICO claims because there is no proximate cause.”);

Lakonia Mgmt. Ltd. v. Meriwether, 106 F. Supp. 2d 540, 550 (S.D.N.Y. 2000) (characterizing

“direct/derivative dichotomy as an issue of proximate cause” in the civil RICO context). As a

court in this district has explained, “[i]ndirect or derivative harms to a shareholder do not confer

RICO standing.” Penn Mont Securities, 502 F. Supp. 2d at 466-67. See also Amos v. Franklin

Fin. Servs. Corp., No. 1:CV-10-1285, 2011 WL 5903875, at *1 (M.D. Pa. Nov. 22, 2011)

(dismissing RICO claims by shareholders for want of causation upon finding their injuries were

derivative of harm to corporate entity), aff'd, 509 F. App’x 165 (3d Cir. 2013).

         To determine whether a claim brought by a shareholder is derivative, this court must

determine “(1) who suffered the alleged harm (the corporation or the suing stockholders,

individually); and (2) who would receive the benefit of any recovery or any other remedy (the

corporation or the stockholders, individually).” Penn Mont Securities, 502 F. Supp. 2d at 458

(quoting Tooley, 845 A.2d at 1033). “When the victim of a RICO violation is a corporation, and

the shareholder indirectly suffers harm from the corporate injury, proximate cause is not met.” 6

McCoy-McMahon v. Godlove, No. 08-CV-05989, 2011 WL 4820185, at *13 (E.D. Pa. Sept. 30,

2011).




6
        In Penn Mont Securities v. Frucher, the district court explained that the Plaintiff’s
allegation of share dilution in the absence of a controlling shareholder describes a derivative
injury, as dilution of Plaintiff's shares results from an injury to the corporation. See 502 F. Supp.
2d at 466-67. Under a proximate causation analysis, assuming dilution resulted from a RICO
violation, defendants’ RICO violation caused an injury to the corporation, which then injured
Plaintiff. Id. The court held that the necessary middle step between the RICO violation and the
harm to Plaintiffthe injury to the corporationprecludes a finding of proximate causation
because the harm is too attenuated. See id. at 467. Therefore, a derivative injury to a shareholder
also fails to satisfy the proximate cause requirement under RICO. Id. (“[Plaintiff’s] injuries do
not confer standing on PennMont for any of its RICO claims because there is no proximate
cause.”)
                                                 13
                                               070621
       Plaintiffs argue their injury stems from partial ownership of CN. Specifically, Plaintiffs

state that their injury resulted from the Defendants “diverting . . . funds away from CN.”

Plaintiff’s Resp. to Defendant’s Mot., ECF No. 17, at 12. Plaintiffs also contend that the

Defendants purposefully failed to disclose financial information to them. They explain that the

alleged harm arises because “Forgedale owns 50% of CN and, in turn, Mr. Ketner owns 100% of

Forgedale. As such, Forgedale would be entitled to 50% of CN’s profits and, in turn, Mr. Ketner

would be entitled to 100% of the profits accruing to Forgedale.” Id. Simply put, Plaintiffs allege

that Defendants diverted funds from CN, and as a result, they did not receive their full share of

CN’s profits.

       For the reasons set forth below, Plaintiffs’ allegations—whether related to either (1)

Plaintiffs’ derivative shareholder harm or (2) Defendants’ alleged misrepresentations and failure

to disclose financial information—are insufficient to establish RICO standing.

       First, Plaintiffs’ alleged injury is the diversion of funds from CN, a harm against the

corporation. The harm the Plaintiffs are claiming—that they did not receive the proper amount of

monetary returns because money was being improperly taken out of CN—is derivative of the

direct harm to CN. For these reasons, the Plaintiffs’ harm is derivative shareholder harm which

does not establish standing for a civil RICO claim. See Penn Mont Sec., 502 F. Supp. 2d at 466–

67 (“Indirect or derivative harms to a shareholder plaintiff do not confer RICO standing.” (citing

Steamfitters Local Union No. 420 Welfare Fund v. Philip Morris, Inc., 171 F.3d 912, 933–34 (3d

Cir. 1999))). See also John L. Motley Associates, Inc. v. Rumbaugh, 104 B.R. 683, 687 (E.D. Pa.

1989) (“There is no independent shareholder standing to assert RICO claims where the harm to

the shareholders is derivative of the harm to the corporation.”); Irish, 970 F. Supp. 2d at 348 (“A

plaintiff must suffer a direct injury in order to have RICO standing.”).



                                                14
                                              070621
        Second, Plaintiffs seek to “sidestep” the harm requirement by basing their allegations on

the argument that the Defendant’s failure to disclose information was a harm in itself. The Third

Circuit has held that a plaintiff who lacks standing cannot “sidestep” the harm requirement by

“stating a RICO claim merely by framing their allegations [of harm] as misrepresentations and

the failure to disclose information.” In re Sunrise Sec. Litig., 916 F.2d 874, 883 (3d Cir. 1990).

The court explained that “[t]o hold otherwise would eviscerate RICO’s standing requirement of

injury to plaintiff's business or property.” 7 Id.

        For the reasons outlined above, Plaintiffs have failed to plead sufficient facts to establish

standing to pursue their RICO claims.

        B.      Plaintiffs have failed to allege sufficient facts to establish a pattern of
                racketeering activities

        “A common thread running throughout § 1962 is that an injured party must demonstrate

that the defendant was engaged in a ‘pattern of racketeering activity.’” Tabas, 47 F.3d at 1289-

90. The United States Supreme Court has stated that the heart of a RICO claim is this pattern of

racketeering activity. See Agency Holding Corp., Inc., 483 U.S. at 154. RICO defines

“racketeering activity” to include carrying out one of the many predicate acts listed in the statute.

18 U.S.C. § 1961(1).

        In their Complaint, Plaintiffs allege the Defendants engaged in a pattern of racketeering

activities by committing “criminal violations of 18 Pa. C.S.A. § 4104 (fraudulent records and



7
        In In re Sunrise Sec. Litig., the Third Circuit applied this standard in a case involving
shareholders who brought a RICO claim and alleged that defendants failed to disclose true
financial conditions. The Court held that shareholders lack standing to sue under RICO for
diminution in value of stock based on allegations that defendants failed to disclose true financial
condition to shareholders. 916 F.2d at 883 (citing Leach v. F.D.I.C., 860 F.2d 1266, 1274 (5th
Cir. 1988)). The court explained that when the Plaintiff alleges an injury based on failure to
disclose true financial conditions to shareholders, the shareholders have not alleged as
individuals any legally cognizable injury. Id.
                                                   15
                                                 070621
financial statements); 18 Pa. C.S.A. § 4107 (fraudulent business practices); 18 Pa. C.S.A. § 306

(complicity); 18 Pa. C.S.A. § 3903 (theft); 18 Pa. C.S.A. § 3922 (theft by deception); 18 Pa.

C.S.A. § 911 (engaging in a pattern of racketeering and conspiracy to engage in a pattern of

racketeering); 18 U.S.C. § 1341 (mail fraud); 18 U.S.C. § 1343 (wire fraud); 18 U.S.C. § 1961

(c) and (d) (racketeer influenced and corrupt organizations).” Compl. ¶ 123. However, Plaintiffs

do not support these legal conclusions with any factual allegations, let alone allegations that are

sufficiently particular to satisfy the heightened pleading standard applicable to RICO claims

sounding in fraud. 8 See Sarpolis v. Tereshko, 26 F. Supp. 3d 407, 420 (E.D. Pa. 2014)

(explaining that under the Rule 9 heightened pleading standard, “[a] plaintiff must describe ‘the

circumstances of the alleged fraud with precise allegations of date, time, or place’ or otherwise

use ‘some means of injecting precision and some measure of substantiation into their allegations

of fraud’” (quoting Bd. of Trustees of Teamsters Local 863 Pension Fund v. Foodtown, Inc., 296

F.3d 164, 172 n.10 (3d Cir. 2002))), aff'd, 625 F. App’x 594 (3d Cir. 2016).

       Therefore, even if Plaintiffs were able to establish standing to assert their civil RICO

claims, Plaintiffs’ inability to sufficiently plead a pattern of racketeering activities would doom

those claims.

V.     CONCLUSION

       The Third Circuit has expressly stated that it “will not lightly permit ordinary business

contract or fraud disputes to be transformed into federal RICO claims.” Kolar v. Preferred Real

Est. Invs., Inc., 361 F. App’x 354, 364 (3d Cir. 2010) (citing Flip Mortgage Corp. v. McElhone,

841 F.2d 531, 538 (4th Cir. 1988)); see also Annulli v. Panikkar, 200 F.3d 189, 200 (3d Cir.




8
       To sufficiently plead allegations of fraud a Plaintiff “must state with particularity the
circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b).
                                                16
                                              070621
1999) (“[T]heft by deception, like a simple breach of contract or intentional interference with

contract, is not a predicate act of racketeering activity enumerated in § 1961(1). . . . We will not

read language into § 1961 to federalize every state tort, contract, and criminal law action.”). In

this case, Plaintiffs have failed to sufficiently establish proximate causation because they have

only alleged a derivative shareholder harm. Additionally, Plaintiffs fail to allege sufficient facts

to establish a pattern of racketeering activities. For these reasons, the Plaintiffs have failed to

allege enough to transform their ordinary business and fraud dispute into a federal RICO action.

        Defendants’ motion to dismiss Plaintiffs’ Complaint is therefore granted, in part, as set

forth herein. Plaintiffs’ RICO claims are dismissed with leave to amend. 9 The Court declines to

examine the sufficiency of Plaintiffs’ remaining claims until the viability of any amended RICO

claims is assessed. 10



                                                       BY THE COURT:



                                                       /s/ Joseph F. Leeson, Jr._________
                                                       JOSEPH F. LEESON, JR.
                                                       United States District Judge




9
        Should they choose to file an Amended Complaint re-pleading RICO claims, Plaintiffs
are directed to (1) explicitly state which subsection of § 1962 those claims are brought under—
i.e., which theory/theories of RICO liability Plaintiffs claims are premised on; as well as (2)
ensure that the Amended Complaint contains all relevant factual allegations and legal claims, as
the Amended Complaint will supersede the initial Complaint.
10
        If Plaintiffs are unable to plead viable RICO claims, there will be no basis for federal
question jurisdiction.
                                                 17
                                               070621
